DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 02/17/2021 has been entered. Claims 12-20 have been withdrawn from consideration. Claim 2 has been cancelled. Claims 1 and 3-20 are now pending in the application.

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Mr. Dalal Mirut, (Reg. No. 44052) on February 24, 2021.
The application has been amended as follows:
Claims 12-20 have been canceled.

Allowable Subject Matter

4.	Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1 and 3-11: the limitations “the first IC is configured to: transmit a specified signal having a first voltage through the transmit pin change an internal impedance of the first IC based on a reflected signal of the specified signal at a first time point; and transmit information about an impedance of the at least one wire to the second IC; and wherein the second IC is configured to change an internal impedance of the second IC based at least on the information about the impedance of the at least one wire” in combination with other claimed limitations in independent claim 1 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 3-11 are either directly or indirectly dependent upon claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday" for an examiner off on alternate Fridays from 7:00 AM to 7:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Thompson can be reached on (571)-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848